Citation Nr: 0415382	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1959 to January 
1963 and from March 1963 to October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its January 2002 rating decision, 
the RO denied an increased rating for hypertension and denied 
service connection for peripheral neuropathy.  In addition, 
the RO granted service connection for diabetes mellitus with 
erectile dysfunction and retinopathy; the RO found that the 
secondary symptoms were not severe enough to warrant separate 
evaluations and awarded a 20 percent rating for diabetes 
mellitus.  The veteran's disagreement with the denial of 
service connection for peripheral neuropathy and the 20 
percent initial rating for diabetes mellitus led to this 
appeal.  

Review of the record shows that in a rating decision dated in 
February 2004, the RO denied entitlement to separate 
compensable ratings for erectile dysfunction and diabetic 
retinopathy.  In addition, the RO denied an increased rating 
for the veteran's service-connected hypertension, denied 
service connection for peripheral vascular disease and 
determined that new and material evidence had not been 
presented to reopen a previously denied claim of entitlement 
to service connection for arthritis.  The RO informed the 
veteran of its decision in a letter dated in February 2004 
and at that time notified him of his appellate rights.  There 
is no indication that the veteran has filed a notice of 
disagreement, and none of those issues is currently before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C. § 7105(a), (d)(1), (3), a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  




REMAND

The veteran is claiming entitlement to service connection for 
peripheral neuropathy and entitlement to an initial rating in 
excess of 20 percent for diabetes mellitus.  

In its January 2002 rating decision the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating effective from the date of receipt of the veteran's 
claim in July 1985.  The present appeal thus arises from the 
initial rating assigned at the time of the granting of 
service connection for diabetes mellitus, as distinguished 
from an appeal from denial of a claim for increase as defined 
in 38 C.F.R. § 3.160(f) (2003).  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found. 

The veteran contends that he should be awarded at least a 40 
percent rating because he was treated with insulin prior to 
2001 and since that time has been on other medication, which 
he says is not successful because he felt better when he was 
taking insulin.  The veteran reports that he collapsed from 
diabetes in 1983 and at that time went to a civilian 
hospital.  He states that he later started going to the VA 
hospital in Huntington, West Virginia, for his diabetes.  He 
says that VA placed him on insulin, which was continued with 
two shots a day until 2001 when a local doctor took him off 
the insulin and put him on a pill.  The veteran's claims file 
was transferred to the St. Louis RO in 2001, and the veteran 
reports that he has received health care at the VA medical 
facility in Mt. Vernon, Missouri.  In addition, he states 
that he has received care from Dr. William Bentz, a private 
physician, and has been a patient at Freeman Neosho Hospital 
in Neosho, Missouri.  The claims file currently includes VA 
outpatient records dated from July 1985 to July 1987, from 
April 1991 to March 1993, from October 2000 to July 2001 and 
from December 2001 to October 2003.  The records are 
therefore incomplete as to the entire period from July 1985 
to the present, and action should be taken to obtain all 
pertinent VA treatment records for the veteran.  In addition, 
action should be taken to obtain any private treatment 
records that may be available.  

In view of the foregoing, it is the judgment of the Board 
that the matter of the rating for the veteran's diabetes 
mellitus should be remanded for further development, 
including obtaining complete treatment records and providing 
the veteran with a current VA examination.  

After the RO obtains the records relevant to rating the 
veteran's service-connected diabetes from July 1985 to the 
present, it should readjudicate the claim with consideration 
of whether staged ratings should be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this regard, the RO 
should also take into consideration the rating criteria for 
diabetes mellitus that were in effect as of July 1985 and the 
revisions thereto that became effective June 6, 1996.  

Under the VA Rating Schedule for Disabilities (Rating 
Schedule) as in effect prior to June 6, 1996, diabetes 
mellitus was rated under Diagnostic Code 7913, which at that 
time provided a 10 percent rating for mild diabetes mellitus 
controlled by restricted diet, without insulin, without 
impairment of health or vigor or limitation of activity.  
Moderate diabetes mellitus with moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) diet 
with no impairment of health or vigor or limitation of 
activity warranted a 20 percent rating.  A 40 percent rating 
was to be assigned for moderately severe diabetes mellitus 
requiring a large insulin dosage, restricted diet and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  A 60 percent 
rating was to be assigned for severe diabetes mellitus with 
episodes of ketoacidosis or hypoglycemic reactions, 
considerable loss of weight and strength and mild 
complications such as purities ani, mild vascular 
deficiencies or beginning diabetic ocular disturbances.  A 
100 percent rating required pronounced diabetes mellitus that 
was uncontrolled, that is, with repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet and 
regulation of activities, with progressive loss of weight and 
strength, or severe complications.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1985).  

Under the Rating Schedule as revised effective June 6, 1996, 
and currently in effect, diabetes mellitus is rated under 
Diagnostic Code 7913, which provides a 10 percent rating for 
diabetes mellitus that is manageable by restricted diet 
alone.  Diabetes mellitus requiring insulin and restricted 
diet or requiring oral hypoglycemic agent and restricted diet 
warrants a 20 percent rating.  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities 
warrants a 40 percent rating.  A 60 percent rating may be 
assigned for diabetes mellitus requiring insulin, restricted 
diet and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately ratable.  In addition, the Rating 
Schedule provides a 100 percent rating for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  A following note states that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Id.  

With respect to the claim for service connection for 
peripheral neuropathy, the Board notes that in a letter dated 
in November 2001 the RO told the veteran about the passage of 
the The Veterans Claims Assistance Act of 2000 and said VA 
would tell him what information VA still needed from him and 
what he could do to help with his claim.  The RO stated that 
at that time it did not need additional information from the 
veteran and that if it found it did need additional 
information it would contact him.  The RO said that if an 
examination were needed, he would be contacted.  Thereafter, 
the RO provided the veteran with a VA examination at which 
the examiner stated that she did not believe that the veteran 
had any peripheral neuropathy at that time.  In its January 
2002 rating decision, the RO denied service connection for 
peripheral neuropathy on the basis that there was no evidence 
that the claimed condition exists.  The Board notes that the 
veteran has challenged the validity of the examination 
results because it was conducted by a physician's assistant.  
Further, there is no indication that following receipt of the 
results of the January 2002 examination that the RO told the 
veteran that he should submit medical evidence supporting his 
contention that he has peripheral neuropathy related to his 
diabetes mellitus.  In view of the RO's November 2001 
statement that it did not need additional information from 
the veteran and would contact him if it did, the Board 
believes that due process requires that the veteran be 
explicitly advised of the evidence needed to substantiate his 
claim and his obligation with respect to providing it.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to his claims.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

With respect to the issue of entitlement 
to service connection for peripheral 
neuropathy, the RO should, in addition, 
specifically advise the veteran that 
evidence required to substantiate his 
claim is medical evidence that he has 
peripheral neuropathy and that it had its 
onset in service or was caused or 
chronically worsened by his service-
connected diabetes mellitus.  In this 
regard, the RO should advise the veteran 
that it is ultimately his responsibility 
to obtain evidence that substantiates his 
claim.  

2.  The RO should appropriately contact 
the veteran and request that he identify 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and non-VA, from which he 
has received treatment or evaluation for 
his diabetes mellitus from July 1985 or 
his claimed peripheral neuropathy at any 
time since service.  The RO should 
request that the veteran provide the 
dates of treatment and address for Dr. 
William Bentz and the full address for 
Freeman Neosho Hospital and dates of 
treatment there.  With authorization from 
the veteran, the RO should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  In any event, 
the RO should obtain and associate with 
the claims file all VA outpatient 
records, reports of laboratory studies 
and any hospital summaries for the 
veteran dated from July 1987 to April 
1991 and from March 1993 to October 2000 
from the VA Medical Center (VAMC) in 
Huntington, West Virginia, and all VA 
outpatient records, reports of laboratory 
studies and any hospital summaries for 
the veteran dated from July 2001 to 
December 2001 and from October 2003 to 
the present from the VA health care 
facility in Mt. Vernon, Missouri, and the 
VAMCs in Fayetteville, Arkansas, and 
Little Rock, Arkansas.  

3.  If the veteran has submitted or 
identified medical evidence of his 
claimed peripheral neuropathy, the RO 
should arrange for VA examination to 
determine the etiology of the disability.  
All indicated studies should be 
performed.  Based on review of the 
medical evidence of record and 
examination results, the examiner should 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current peripheral neuropathy is related 
to the veteran's service or any incident 
of service.  Also, the examiner should 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not that any current 
peripheral neuropathy was caused or 
chronically worsened by the veteran's 
service-connected diabetes mellitus.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents.  

4.  In any event, the RO should arrange 
for VA examination of the veteran to 
determine the severity of his diabetes 
mellitus.  If deemed necessary to 
properly make this determination, a 
urinalysis and blood glucose study should 
be performed, in addition to the physical 
examination.  The examiner should state 
whether the veteran requires insulin, 
restricted diet and regulation of 
activities, to include whether any such 
regulation means avoidance of strenuous 
occupational or recreational activities.  
The examiner should state whether the 
veteran's diabetes is adequately 
controlled.  Further, the examiner should 
address whether the veteran has current 
complications due to his diabetes, such 
as peripheral neuropathy, vision 
impairment or erectile dysfunction, and, 
if so, provide a description of the 
extent and severity of any related 
complications.  If specialist 
consultations are deemed to be necessary 
by the examiner, such should be 
scheduled.  The claims file must be 
provided to the examiner for review of 
pertinent documents.  

5.  Then, after undertaking any 
additional development, including 
conducting any other examinations deemed 
warranted, the RO should review the 
record from July 1985 to the present and, 
with consideration of the possibility of 
staged ratings, should readjudicate 
entitlement to an initial rating in 
excess of 20 percent for the veteran's 
diabetes mellitus.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The 
RO should also readjudicate entitlement 
to service connection for peripheral 
neuropathy.  

6.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




